Citation Nr: 0003990	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  97-17 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin condition, 
including basal cell carcinoma.



REPRESENTATION

Appellant represented by:	Roger W. Rutherford, Attorney 
at Law



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from September 1945 to August 
1946.

A March 1989 RO rating decision denied service connection for 
skin and lung conditions.  The veteran was notified of these 
determinations in March 1989 and he did not appeal.

RO rating decisions in May 1993 and April 1995 continued the 
denial of service connection for a skin condition, including 
basal cell carcinoma, and a lung disorder.  The veteran 
disagreed with the determinations and he was sent a statement 
of the case in April 1995.  He did not submit a timely 
appeal.

In 1996, the veteran submitted an application to reopen 
claims for service connection for a skin condition, including 
basal cell carcinoma, and a lung disorder.  He also submitted 
a claim for service connection for a gastrointestinal (GI) 
disorder.  This appeal came to the Board of Veterans' Appeals 
(Board) from October 1996 and March 1997 RO decisions that 
determined there was no new and material evidence to reopen 
the claims for service connection for skin and lung 
conditions, and that denied service connection for a GI 
disorder.  In December 1997, the Board determined that there 
was no new and material evidence to reopen the claims for 
service connection for a skin condition, including basal cell 
carcinoma, and a lung condition, and that the claim for 
service connection for a GI disorder was not well grounded.

The veteran then appealed the December 1997 Board decision 
with regard to the issue of whether new and material evidence 
had been submitted to reopen the claims for service 
connection for a skin condition, including basal cell 
carcinoma, and a lung condition to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, the 
Court).  In an unopposed motion in February 1999, the 
veteran's attorney requested that the December 1997 Board 
decision with regard to the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for a skin condition, including basal cell 
carcinoma, be vacated and remanded to the Board for 
readjudication with consideration of the holding of the 
Federal Circuit in Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  The veteran agreed to the dismissal of the issue 
regarding service connection for a lung condition.  In a June 
1999 order, the Court granted the unopposed motion from the 
veteran's attorney.

In a September 1999 letter, the Board asked the veteran's 
attorney whether he wanted to submit additional argument 
and/or evidence.  He was also advised that following receipt 
of his response or the end of a 90-day period, whichever came 
first, the case would be forwarded to a member of the Board 
for adjudication.  A review of the record does not show the 
receipt of additional evidence or argument from the veteran.


FINDINGS OF FACT

1.  By unappealed RO rating decisions in May 1993 and April 
1995, service connection for a skin condition, was denied.

2.  Evidence received subsequent to the May 1993 and April 
1995 RO rating decisions is not new and it is not of such 
significance that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
skin condition, including basal cell carcinoma.


CONCLUSIONS OF LAW

1.  The unappealed May 1993 and April 1995 RO rating 
decisions, denying service connection for a skin condition, 
are final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (1999).

2.  New and material evidence has not been received to reopen 
the claim for service connection for a skin condition, 
including basal cell carcinoma.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).

Where a malignant tumor becomes manifest to a degree of 
10 percent within one year from date of termination of active 
service, it shall be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

Service connection may be granted for a disease based on 
exposure to ionizing radiation when there is medical evidence 
linking it to such incident.  Combee v. Brown, 34 F. 3d 1039 
(Fed. Cir. 1994).  In the absence of competent medical 
evidence linking a disability to service, diseases specific 
to radiation-exposed veterans, such as various forms of 
cancers, listed under 38 C.F.R. § 3.309(d) (1999) will be 
presumed to have been incurred in active service if the 
veteran participated in a "radiation risk activity" such as 
onsite participation in an atmospheric nuclear test.  
38 C.F.R. § 3.309(d)(3)(ii).  Other "radiogenic" diseases, 
such as any form of cancer, listed under 38 U.S.C.A. 
§ 1112(c)(2) and 38 C.F.R. § 3.311(b), found 5 years or more 
after service in an ionizing radiation exposed veteran may be 
service-connected if the VA Under Secretary for Benefits 
determines that they are related to ionizing radiation 
exposure while in service or if they are otherwise linked 
medically to ionizing radiation exposure while in service.  
For the purposes of "radiogenic" diseases found in 
38 C.F.R. § 3.311(b)(2), bone cancer must become manifest 
within 30 years after exposure; leukemia may become manifest 
at any time 

after exposure; and posterior subcapsular cataracts must 
become manifest 6 months or more after exposure.  38 C.F.R. 
§ 3.311(b)(5).

An appeal consists of a timely filed notice of disagreement 
and, after issuance of a statement of the case, a timely 
filed substantive appeal.  38 C.F.R. § 20.200.  The May 1993 
and April 1995 RO rating decisions determined that service 
connection was not warranted for a skin condition and the 
veteran submitted a notice of disagreement with this 
determination.  The RO sent him a statement of the case on 
this issue, but the veteran did not complete the appeal with 
the submission of a substantive appeal.  38 C.F.R. 
§§  20.202, 20.302(b) (1999).  Since the veteran did not 
submit a timely substantive appeal to the May 1993 and April 
1995 RO rating decisions, denying service connection for a 
skin condition, those decisions are final with the exception 
that a claimant may later reopen the claim if new and 
material evidence is submitted.   38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. §§ 3.156(a), 3.160(d), 20.302, 20.1103.  The 
question now presented is whether new and material evidence 
has been submitted since the May 1993 and April 1995 RO 
ratings to permit reopening of the claim.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  For evidence to be deemed 
new, it must not be cumulative or redundant; to be material, 
it must bear directly and substantially upon the specific 
matter under consideration (here, whether the veteran's basal 
cell carcinoma is causally related to exposure to ionizing 
radiation in service).  For evidence to be new and material 
it must be of such significance that, alone or with the other 
evidence of record, it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

Following the Federal Circuit's decision in Hodge, the Court 
had the opportunity to discuss the relationship between 
determinations of new and material evidence to reopen and 
those of well-groundedness.  Elkins v. West, 12 Vet. App. 209 
(1999).  The Court also noted that, in rejecting the Colvin 
reasonable-possibility-of-outcome-change test, Hodge 
effectively decoupled the existing relationship under the 
Court's case law between determinations of well-groundedness 
and of new and material evidence to reopen.  Prior to Hodge, 
no opinion of the Court ever suggested that evidence that was 
sufficient to reopen might not be sufficient to well 

ground a claim.  Moray v. Brown, 5 Vet. App. 211, 214 (1993) 
(quoting Gober v. Derwinski, 2 Vet. App. 470, 472 (1992)) 
(new and material evidence "is, by its nature, 
well[]grounded"); Robinette v. Brown, 8 Vet. App. 69, 76 
(1995) (a lower evidentiary threshold is applicable to 
determining whether a claim is well grounded); Edenfield v. 
Brown, 8 Vet. App. 384, 390 (1995) (the difference, if any, 
between the evidence necessary to present a well-grounded 
("plausible") claim and that needed to satisfy the third 
new-and-material evidence requirement ("reasonable 
possibility") is slight).  Consequently, if upon remand the 
Board determines that new and material evidence has been 
presented, it next must determine, as part of its "review 
[of] the former disposition of the claim" under section 
5108, whether the veteran's claim, as then reopened, is well 
grounded in terms of all the evidence in support of the 
claim, generally presuming the credibility of that evidence.  
In this regard, the Court noted that, as outlined in Winters 
v. West, 12 Vet. App. (1999), issued by the Court 
concurrently with the Elkins opinion, if the Court on review 
of all the evidence of record in support of the claim were to 
determine that the veteran's underlying claim was not well 
grounded, the Court would not remand for the Board to apply 
38 C.F.R. § 3.156(a) and Hodge because the failure to apply 
the regulation under such circumstance would not be 
prejudicial to the veteran.

The evidence of record at the time of the May 1993 and April 
1995 RO rating decisions consisted of statements from the 
veteran that he had skin problems, including basal cell 
carcinoma, due to exposure to ionizing radiation in 1946 
while in service; service documents and a letter from the 
Defense Nuclear Agency to the effect that the veteran had 
received no more than 0.019 rem gamma while serving on an ex-
Japanese battleship during Operation CROSSROADS, a U.S. 
atmospheric nuclear test series conducted at Bikini Atoll 
during July and August 1946; VA, private, and service medical 
records that did not show the presence of skin problems, 
including basal cell carcinoma, until many years after 
service and did not relate a skin condition to an incident of 
service, including exposure to ionizing radiation; and an 
opinion from the VA Under Secretary for Health to the VA 
Under Secretary for Benefits that it was unlikely that the 
veteran's basal cell carcinoma could be attributed to 
exposure to ionizing radiation in service.

The evidence submitted since the May 1993 and April 1995 RO 
rating decisions includes additional statements from the 
veteran to the effect that he was exposed to ionizing 
radiation while serving on board a ship during Operation 
CROSSROADS in 1946 while in service, and that he has skin 
problems, including basal cell carcinoma, that are related to 
this incident.  This evidence is, in large part, repetitive 
of prior statements from the veteran, and not new.  Reid v. 
Derwinski, 2 Vet. App. 312 (1992).  Nor does the veteran have 
the competence, as a layman, to offer a medical opinion on 
the etiology of his lung problems.  Espiritu v. Derwinski, 2 
Vet. App. 492.


Evidence submitted since the May 1993 and April 1995 RO 
rating decisions also include VA medical reports of the 
veteran's treatment for various conditions from 1993 to 1996, 
including skin problems.  These records are cumulative of 
evidence of record in April 1995, and not new.  38 C.F.R. 
§ 3.156(a).  Nor do these records link the veteran's skin 
problems, including basal cell carcinoma, to an incident of 
service, including exposure to ionizing radiation.  Hence, 
these medical reports are not new and material because they 
are not of such significance that, alone or with the other 
evidence of record, they must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge, 155 F. 3d 1356.


As no new and material evidence has been submitted, there is 
no basis to reopen the claim for service connection for a 
skin condition, including basal cell carcinoma, and the May 
1993 and April 1995 RO rating decisions remain final.







ORDER

The application to reopen the claim for service connection 
for a skin condition, including basal cell carcinoma, is 
denied.





		
	J. E. Day
Member, Board of Veterans' Appeals



 

